Citation Nr: 0309807	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fatigue, including as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel



INTRODUCTION

The appellant is a veteran who had active military service 
from November 1987 to May 1993, including service in the 
Southwest Asia theater of operations from February 1991 to 
May 1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 2002 and again in March 2003, the Board undertook 
additional development on the claim for service connection 
for fatigue, including as due to undiagnosed illness, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  
This has been completed. 

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316, slip op. at 
__ (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (CAFC) determined that 38 C.F.R. § 
19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a).  The 
CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The CAFC held that 
this is contrary to 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence, and invalidated 
38 C.F.R. § 19.9(a)(2)(ii).  

In accordance with the July  2002 and March 2003 development, 
the Board arranged for VA examinations, which were completed 
in December 2002 and April 2003.  The examination reports 
include medical opinions on the issue on appeal.  This 
evidence has not been considered by the RO and the appellant 
has not waived initial RO consideration of this evidence.  38 
C.F.R. § 20.1304.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

2.  The RO should review the requested 
examination reports to ensure they are 
responsive to and in complete compliance 
with the Board's development and, if not, 
the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for fatigue, including as due 
to undiagnosed illness.  This should 
include consideration of all evidence of 
record, including all the evidence added 
to the record since the April 2002 
supplemental statement of the case.  

If the benefit sought remains denied, the RO should issue an 
appropriate supplemental statement of the case (SSOC) and 
provide the veteran and her representative ample opportunity 
to respond.  The case should then be returned to the Board 
for further appellate review, if otherwise in order.  No 
action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




